1

2

3                               UNITED STATES DISTRICT COURT
4                                      DISTRICT OF NEVADA
5                                                 ***
6    BRET HENRY KELLER,                               Case No. 3:15-cv-00563-MMD-VPC
7                                       Petitioner,                     ORDER
            v.
8
     ISIDRO BACA, et al.,
9
                                    Respondents.
10

11          This is a pro se petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254

12   initiated by a Nevada state prisoner.

13          On February 13, 2018, the Court entered an order finding that Ground 1 and part

14   of Ground 2 of the Petition were unexhausted. (ECF No. 41.) Petitioner has elected to

15   dismiss his unexhausted claims and proceed on his exhausted claims. (ECF No. 59).

16          Accordingly, it is therefore ordered that Ground 1 is dismissed in its entirety and

17   Ground 2 is dismissed the extent it asserts that attorney Edwards was ineffective for

18   failing to object to Petitioner’s sentence as constitutionally disproportionate and for failing

19   to argue on appeal that the plea was involuntary.
20          It is further ordered that within forty-five days of the date of this order Respondents

21   must file an answer addressing all remaining claims in the Petition on the merits.

22          It is further ordered that Petitioner will have forty-five days from service of the

23   answer within which to file a reply.

24          DATED THIS 23rd day of October 2018.
25

26                                                      MIRANDA M. DU
                                                        UNITED STATES DISTRICT JUDGE
27

28
